DETAILED ACTION
Pending Claims
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14, claim 1 states that the high purity epoxy resin component has a viscosity in a range of 800-8000 mPa.s.  Viscosity is dependent on temperature; however, the claim language fails to specify a temperature associated with this viscosity range.  Accordingly, .s at any temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (JP 06-065476 A) in view of Turakhia et al. (US 2014/0256856 A1).
Regarding claims 1-3, 5, 6, and 8-10, Miyazawa et al. disclose: (1) a slow reacting epoxy resin system (Abstract; paragraph 0028; “viscosity change (cps)” in Table 1) comprising: 
a high purity epoxy resin component selected from a group comprising of a high purity Bisphenol A (BPA), a high purity Bisphenol F (BPF), and a combination thereof (Abstract; paragraphs 0006-0020 & 0032-0034; Table 1), having viscosity in a range of 800-8000 mPa.s (paragraphs 0013, 0017 & 0033; Table 1); and 
a curing agent (paragraphs 0021 & 0032; Table 1);
wherein the initial viscosity after mixing the high purity epoxy resin component and the curing agent is less than 350 mPa.s at 25°C (paragraph 0028; “viscosity change (cps)” in Table 1);
(2) wherein the high purity epoxy resin component comprises 60 to 90 wt.% of the high purity Bisphenol A (BPA) and 10 to 40 wt.% of the high purity Bisphenol F (BPF), of the total weight of the high purity epoxy resin component (paragraph 0019; Table 1);
(3) wherein the high purity epoxy resin component comprises 70 to 80 wt.% of the high purity Bisphenol A (BPA) and 20 to 30 wt.% of the high purity Bisphenol F (BPF) of the total weight of the high purity epoxy resin component (paragraph 0019);
(5) wherein the high purity Bisphenol F (BPF) has an epoxy equivalent weight (EEW) in a range of 155 to 165 gm/eq (paragraph 0033).
(6) wherein the high purity Bisphenol A (BPA) has a monomer content in a range of 85% to 99.9% (paragraphs 0011 & 0032; Table 1).
The composition of Miyazawa et al. is formulated with purified liquid epoxy resin materials having a controlled monomeric epoxy resin content.  This is done to avoid crystallization of the epoxy resin, which improves storage stability and pot life (see paragraph 0005).  The composition of Miyazawa et al. is useful as an adhesive material, particularly in the area of electronics (see paragraph 0001). The composition of Miyazawa et al. is formulated with an anhydride-based (active hydrogen co-reactive) curing agent (see paragraphs 0006, 0021 & 0032; Table 1).  Accordingly, they fail to disclose: (1) an amine curing agent; (8) wherein the amine curing agent is selected from a group comprising modified aliphatic amines, cycloaliphatic amines, polyether amine, aromatic amines and unmodified aliphatic amines, cycloaliphatic amines, polyether amine, aromatic amines and a combination thereof; (9) wherein the amine curing agent comprises one or more linear aliphatic amine; (10) wherein the amine curing agent comprises 72 to 100 wt.% of a first linear aliphatic amine and 0 to 14 wt.% of a second linear aliphatic amine of the total weight of the amine curing agent.
(active hydrogen co-reactive) curing agent (see paragraph 0055) or other active hydrogen co-reactive curing agents, such as (linear) aliphatic amines and (linear) polyether amines (see paragraph 0055).  In light of this, it has been found that: the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07; and substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Miyazawa et al. with the instantly claimed amine hardener because: (a) the composition of Miyazawa et al. is formulated with purified liquid epoxy resin materials having a controlled monomeric epoxy resin content to avoid crystallization of the epoxy resin, which improves storage stability and pot life; (b) the composition of Miyazawa et al. is useful as an adhesive material, particularly in the area of electronics, and is formulated with an anhydride-based (active hydrogen co-reactive) curing agent; (c) Turakhia et al. disclose a related epoxy resin composition useful as an adhesive material and formulated with purified liquid epoxy resin materials having a controlled monomeric epoxy resin content, also to avoid crystallization of the epoxy resin; (d) Turakhia et al. demonstrate that this type of reduced crystallization tendency liquid epoxy resin can be (active hydrogen co-reactive) curing agent or other active hydrogen co-reactive curing agents, such as (linear) aliphatic amines and (linear) polyether amines; (e) in light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; and (f) it has been found that substituting equivalents known for the same purpose is prima facie obvious.
Regarding claim 4, the combined teachings of Miyazawa et al. and Turakhia et al. are as set forth above and incorporated herein.  Miyazawa et al. fail to explicitly disclose: (4) wherein the high purity Bisphenol A (BPA) has an epoxy equivalent weight (EEW) in a range of 171 to 183 gm/eq.  Rather, they disclose that the BPA epoxy resin has monomeric content of 95% (see paragraphs 0011 & 0032).  In light of this, the molar mass of the diepoxide monomer is approximately 340, which corresponds to an epoxy equivalent weight of approximately 170.  This high monomeric content would yield an epoxy equivalent weight approaching, but slightly above 170, due to the (low content) presence of higher molar mass (and EEW) diepoxide materials.  Accordingly, the high purity BPA epoxy resin of Miyazawa et al. would have obviously satisfied the instantly claimed range.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Miyazawa et al. and Turakhia et al. to obviously embrace embodiments satisfying the instantly claimed EEW range (171 to 183 gm/eq) because: (a) Miyazawa et al. disclose that the BPA epoxy resin has monomeric content of 95%; (b) the molar mass of the diepoxide monomer is approximately 340, which corresponds to an epoxy equivalent weight of approximately 170; and (c) this high monomeric content would yield an epoxy equivalent weight approaching, but slightly above 170, due to the (low content) presence of higher molar mass (and EEW) diepoxide materials.
Regarding claim 7, the combined teachings of Miyazawa et al. and Turakhia et al. are as set forth above and incorporated herein.  Miyazawa et al. fail to explicitly disclose: (7) wherein the high purity epoxy resin component has by-products and impurities less than 5000 ppm.  However, the skilled artisan would have expected the high purity epoxy resin materials of Miyazawa et al. to obviously embrace materials satisfying this level of purity because they are described as “high-purity” materials having a monomeric diepoxide content of 95%.  Furthermore, these materials are purified by a distillation technique (see paragraph 0016), which would have been capable of being tailored and optimized to achieve this level of purity.
Therefore, the skilled artisan would have expected to the composition resulting from the combined teachings of Miyazawa et al. and Turakhia et al. to obviously embrace embodiments satisfying the instantly claimed purity (less than 5000 ppm by-products and impurities) because: (a) the high purity epoxy resin materials of Miyazawa et al. are described as “high-purity” materials having a monomeric diepoxide content of 95%.  Furthermore: (b) these materials are purified by a distillation technique, which would have been capable of being tailored and optimized to achieve this level of purity.
Regarding claims 11 and 12, the combined teachings of Miyazawa et al. and Turakhia et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (11) wherein the w/w ratio of the high purity epoxy resin component and the amine curing agent is in a range of 100:10 to 100:50 (approximately 9% to 33% curing agent); and (12) in a range of 100:25 to 100:35 (approximately 20% to 26% curing agent).  Rather, Turakhia et al. disclose that the curing agent is preferably provided in an amount of about 10 wt% to about 60 wt% of the curable composition (see paragraph 0056).  In light of this, it has been found that in the case where the prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Miyazawa et al. and Turakhia et al. with the instantly claimed w/w ratio of the high purity epoxy resin component and the amine curing agent (100:10 to 100:50 or 100:25 to 100:35) because: (a) Turakhia et al. disclose that the curing agent is preferably provided in an amount of about 10 wt% to about 60 wt% of the curable composition; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 13, the combined teachings of Miyazawa et al. and Turakhia et al. are as set forth above and incorporated herein.  Miyazawa et al. contemplate the use of (13) modifiers (see paragraph 0025); and Turakhia et al. contemplate the use of (13) both modifiers (see paragraph 0057) and diluents (see paragraphs 0045-0048 & 0057).  The obvious use of these diluents would have been capable of decreasing the overall viscosity to the instantly claimed range of (13) 150 to 250 mPa.s.
Regarding claim 14, the combined teachings of Miyazawa et al. and Turakhia et al. are as set forth above and incorporated herein.  The supporting teachings of Turakhia et al. suggest that this type of formulation would have been suitable (14) for use as a structural composite material (see paragraph 0009).  The combined teachings fail to explicitly disclose: (14) wherein the strength development (Tg) is achieved in 4-6 hrs having a pot life of 420-500 minutes.  However, the skilled artisan would have expected the composition resulting from the combined teachings of Miyazawa et al. and Turakhia et al. to obviously embrace embodiments capable of satisfying 
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Miyazawa et al. and Turakhia et al. to obviously embrace embodiments capable of satisfying the instantly claimed curing properties (and intended use) because: the composition resulting from the combined teachings of Miyazawa et al. and Turakhia et al. obviously satisfies all of the material/chemical limitations of the claimed invention.  Furthermore, the supporting teachings of Turakhia et al. suggest that this type of formulation would have been suitable for use as a structural composite material.

International Search Report
The international search report cited one X-reference.  It has been considered and applied as prior art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 27, 2021